In a mortgage foreclosure action, the defendants Dayna Realty Associates, Ltd., Dayna Associates Construction Corp., and Fidelity New York, FSB, appeal from a judgment of the Supreme Court, Richmond County (Leone, J.), dated December 11, 1995, which upon an order of the same court, dated March 23, 1995, inter alia, granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against them in the sum of $283,150.68 including interest.
Ordered that the judgment is modified, on the law, by deleting from the third and fourth decretal paragraphs thereof the sum of $283,150.68; as so modified, the judgment is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Richmond County, for recalculation of interest in accordance herewith, and entry of an appropriate amended judgment accordingly.
Contrary to the appellants’ position, summary judgment was properly awarded to the plaintiff. The plaintiff established her case, as a matter of law, and it was incumbent upon the defendants to raise a question of fact. The appellants’ conclusory and unsubstantiated contentions are insufficient to create an issue of fact that would warrant a trial (see, Zuckerman v City of New York, 49 NY2d 557).
The sum of $250,000 constituted the unpaid principal balance of the mortgage. However, the court erred in calculating the interest at a rate of 10% per annum for the post-maturity period. The appropriate interest rate is 9% per annum (see, CPLR 5004; Marine Mgt. v Seco Mgt., 176 AD2d 252, affd 80 NY2d 886). Therefore, the matter is remitted to the Supreme Court, Richmond County, for recalculation of the interest due in accordance herewith.
We have examined the appellants’ remaining contentions and find them to be without merit. Thompson, J. P., Joy, Altman and Hart, JJ., concur.